Citation Nr: 1415965	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder strain, previously evaluated as cervical spasm and bilateral scapular strain, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder strain, previously evaluated as cervical spasm and bilateral scapular strain, currently rated 20 percent disabling.

3.  Entitlement to an increased evaluation for a status-post right medial meniscus tear, currently rated 20 percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia patella and patellofemoral syndrome of the left knee, currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for lumbosacral strain and spasm, rated 10 percent disabling prior to September 11, 2009, 20 percent disabling from September 11, 2009, to July 1, 2012, and 10 percent disabling beginning on July 1, 2012.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction of the claims file was later transferred to the RO in Muskogee, Oklahoma.  

In the October 2009 rating decision, the Manchester RO granted service connection for right and left shoulder strain, previously evaluated as cervical spasm and bilateral scapular spasm and strain, and assigned separate 20 percent ratings, effective from September 11, 2009.  The RO also denied increased ratings for the Veteran's right and left knee disabilities and lumbosacral strain and spasm.  The Veteran appealed that decision.


In the June 2011 rating decision, the Manchester RO denied entitlement to TDIU.  Through his representative, the Veteran submitted a timely notice of disagreement with the rating decision in June 2011.  No statement of the case (SOC) has been issued as to that matter.  Thus, as discussed below, the issue of entitlement to a TDIU must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In his October 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO.  That request was acknowledged in letters sent to him in February 2012.  Those letters also informed the Veteran of the date of the hearing for which he had been scheduled.  On the date of the scheduled hearing, the Veteran's representative submitted a statement that indicated that the Veteran "agreed to waive his right to testify at the scheduled hearing."  Therefore, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d).

During the pendency of the appeal, the RO also issued a rating decision in September 2011 granting an increased evaluation of 20 percent for the Veteran's lumbosacral strain and spasm, effective from September 11, 2009.  However, in a February 2012 rating decision, the RO proposed to reduce the evaluation to 10 percent.  In an April 2012 rating decision, the RO reduced the evaluation to 10 percent for lumbosacral strain and spasm, effective July 1, 2012.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes that are relevant to the issues of entitlement to increased ratings for the right and left shoulder disabilities on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can also be cured on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously noted, the Veteran submitted a timely notice of disagreement with the June 2011 rating decision that denied his claim of entitlement to a TDIU.  However, no SOC as to this matter has been issued.  Thus, the Board must remand the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In a March 2012 statement, the Veteran's representative asserted that the January 2011 VA general medical examination was inadequate to rate the Veteran's right and left knee disabilities and his lumbosacral spine disability.  Specifically, he noted that the examiner "did not indicate the degree at which [the Veteran] initially experienced pain during range of motion testing" of his knees, and he did not perform range of motion testing of the Veteran's lumbosacral spine.  The Board notes that range of motion testing of the thoracolumbar spine was performed during the October 2009 VA joints examination; however, that examination was performed over four years ago.  Therefore, on remand, the Veteran should be provided with VA examinations to determine the current severity and manifestations of the Veteran's right and left knee disabilities and his lumbosacral spine disability.

Since the January 2011 VA general medical examination, in April 2011 and June 2011 VA treatment notes, the Veteran reported that he has had intermittent numbness in his bilateral hands.  On remand, the Veteran should be provided another VA examination to determine whether the Veteran has any neurological manifestations associated with his right and left shoulder disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a SOC addressing the issue of entitlement to TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also secure any outstanding VA treatment records, to include VA treatment notes dated from July 2011 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left shoulder, right and left knee, and lumbosacral spine disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected right and left shoulder disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any malunion of the humerous, guarding of the right or left arm, and/or fibrous union of the right or left arm.  He or she should indicate whether the Veteran has any ankylosis of the scapuloheral articulation and/or impairment of the scapular or clavicle.  In addition, the examiner should state whether the Veteran has any neurological manifestations from his right or left shoulder disabilities, and if so, he or she should provide any relevant findings.  

The examiner should comment on the severity of the Veteran's right and left knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion or whether there has been the removal of semilunar cartilage.  The examiner should further indicate if there is any form of ankylosis or any impairment of the tibia and fibula.

The examiner should comment on the severity of the Veteran's lumbosacral spine disability and report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also report any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted for each disorder, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

In addition, the examiner should opine as to whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


